Exhibit 10.cc

Amendment No. 4 to Asset Purchase Agreement (this "Amendment"), dated as of
September 11, 2009, between UBS Financial Services Inc., a Delaware corporation
("Seller"), and Stifel, Nicolaus & Company, Incorporated, a Missouri corporation
("Buyer").

RECITALS

Reference is hereby made to the Asset Purchase Agreement, dated as of March 23,
2009, between Seller and Buyer, as amended to date (the "Purchase Agreement"),
including as amended by that certain Amendment No. 1 to Asset Purchase Agreement
between Buyer and Seller, dated as of May 4, 2009, by that certain Amendment No.
2 to Asset Purchase Agreement between Buyer and Seller, dated as of June 1,
2009, and by that certain Amendment No. 3 to Asset Purchase Agreement between
Buyer and Seller, dated as of August 12, 2009.

Buyer and Seller wish to further amend the Purchase Agreement as provided below,
and wish to set forth certain other agreements of Buyer and Seller.

AGREEMENT

The parties hereto hereby agree as follows:

1.                   Modified Agreement Regarding Certain Initial Closing
Employees. 

(a)                 The parties hereby agree that, notwithstanding anything to
the contrary in the Purchase Agreement, Employees employed by Seller, as of the
time immediately prior to the consummation of the Initial Closing, at the
Acquired Locations for which Branch Assets and Branch Liabilities were acquired
and assumed by Buyer from Seller at the Initial Closing, became, as of the
consummation of the Initial Closing, an employee of Buyer and "Transferred
Employees" for purposes of the Purchase Agreement, notwithstanding that certain
of such employees did not execute and deliver Statements of Intention and/or
Employee Releases in connection with the Initial Closing, as required by the
Purchase Agreement (such employees who did not execute and deliver Statements of
Intention and/or Employee Releases in connection with the Initial Closing,
"Non-Signing Initial Closing Employees").

(b)                Buyer shall use its reasonable best efforts to promptly after
the date of this Amendment procure and deliver to Seller a Transition Agreement
(as defined below) executed by each Non-Signing Initial Closing Employee and
dated as of the date of execution thereof, provided that in no event shall Buyer
be obligated to offer any additional compensation or other consideration (beyond
employment of the relevant Employee in accordance with the terms (including as
to compensation and benefits) of the Purchase Agreement and this Amendment) to
any such Employee specifically to induce such Employee to sign any such
agreement, and provided that Buyer shall not be obligated to pursue any such
agreement for a period of longer than 30 days following the Initial Closing. 
Notwithstanding anything to the contrary in the Purchase Agreement, including
Section 10.1(a) and Section 10.1(c) thereof, Buyer's hiring and/or compensation
of a Non-Signing Initial Closing Employee shall not be deemed to be a breach of
the Purchase Agreement, by reason of the failure to deliver and/or obtain an
executed Statement of Intention and Employee Release from such Employee, if
Buyer shall have complied with its obligations pursuant to this Section 1 of
this Amendment with respect to such Employee.

(c)                 Buyer represents and warrants to Seller that, at or prior to
the Initial Closing, Buyer offered employment to each Non-Signing Initial
Closing Employee upon the terms (including as to compensation and benefits)
provided for in, and otherwise in accordance with, the Purchase Agreement
(assuming that the 2009 compensation information provided by Seller to Buyer in
Section 5.8 of the Disclosure Schedule (to the Purchase Agreement) is accurate
with respect to the relevant Employee), except that such offers were not made by
means of a written Statement of Intention and Buyer did not obtain an executed
Statement of Intention or Employee Release from any Non-Signing Initial Closing
Employee.

 



--------------------------------------------------------------------------------

2.                   Modified Agreement Regarding Certain Subsequent Closing
Employees. 

(a)         It is the intention and agreement of the parties with respect to
Subsequent Closings that, as and to the extent contemplated by Section 1.6(a) of
the Purchase Agreement, Buyer and Seller shall use reasonable efforts to cause
each Relevant Subsequent Closing Employee (as defined below) to deliver to Buyer
or Seller (to the extent not previously delivered to Buyer or Seller by such
Employee) an executed Statement of Intention prior to the relevant Subsequent
Closing at which the Branch Assets and Branch Liabilities of the Acquired
Location or Partially Acquired Location at which such Employee is employed or
located are acquired and assumed by Buyer; provided, however, that the parties
hereby agree, with respect to Subsequent Closings only, that, notwithstanding
anything to the contrary in the Purchase Agreement:

(i)         in the case of a Relevant Subsequent Closing Employee who is an
Administrative Support Employee (as defined below), a Transition Agreement shall
be deemed to qualify as both a Statement of Intention and an Employee Release
for purposes of the Purchase Agreement; and

(ii)         each Relevant Subsequent Closing Employee who is an Administrative
Support Employee shall become, as of the consummation of the applicable
Subsequent Closing, an employee of Buyer and a "Transferred Employee" for
purposes of the Purchase Agreement, notwithstanding that such employee may not
have executed and delivered a Statement of Intention, an Employee Release and/or
a Transition Agreement in connection with such Subsequent Closing.

(b)        For the purposes hereof:

(i)         "Administrative Support Employee" means an Employee, other than an
Employee who is employed by Seller as a registered financial advisor immediately
prior to the consummation of the relevant Subsequent Closing;

(ii)         "Relevant Subsequent Closing Employee" means an Employee employed
by Seller who is employed or located, as of the time immediately prior to the
consummation of the relevant Subsequent Closing, at an Acquired Location or
Partially Acquired Location for which Branch Assets and Branch Liabilities are
acquired and assumed by Buyer from Seller at such Subsequent Closing.



(c)         If a Relevant Subsequent Closing Employee who is an Administrative
Support Employee has not executed and delivered a Transition Agreement at or
prior to the relevant Subsequent Closing, Buyer shall use its reasonable best
efforts to promptly after the relevant Subsequent Closing Date procure and
deliver to Seller a Transition Agreement executed by such Employee, dated as of
the date of execution thereof, provided that in no event shall Buyer be
obligated to offer any additional compensation or other consideration (beyond
employment of the relevant Employee in accordance with the terms (including as
to compensation and benefits) of the Purchase Agreement and this Amendment) to
any such Employee specifically to induce such Employee to sign any such
agreement and provided that Buyer shall not be obligated to pursue any such
agreement for a period of longer than 30 days following the relevant Subsequent
Closing.  Notwithstanding anything to the contrary in the Purchase Agreement,
including Section 10.1(a) and Section 10.1(c) thereof, Buyer's hiring, and/or
compensation of a Relevant Subsequent Closing Employee who is an Administrative
Support Employee and who has not executed and delivered a Transition Agreement
at or prior to the relevant Subsequent Closing (a "Non-Signing Subsequent
Closing Employee") shall not be deemed to be a breach of the Purchase Agreement
by reason of the failure to deliver and/or obtain an executed Statement of
Intention and Employee Release from such Employee,  if Buyer shall have complied
with its obligations pursuant to this Section 2 of this Amendment with respect
to such Employee.

            (d)        Nothing in this Amendment shall modify or limit the
provisions of the Purchase Agreement to the effect that (i) a Relevant
Subsequent Closing Employee who is not an Administrative Support Employee (a
"Non-Administrative Support Employee") must execute and deliver a Statement of
Intention at or prior to the relevant Subsequent Closing in order to become a
"Transferred Employee" for purposes of the Purchase Agreement, (ii) Buyer shall
cause Transferred Employees who are Non-Administrative Support Employees to
execute and deliver an Employee Release in accordance with Section 10.1(c) of
the Purchase Agreement and their respective Statement of Intention, and (iii)
except with the prior written consent of Seller, Buyer shall not hire
Non-Administrative Support Employees who have not executed and delivered a
Statement of Intention at or prior to the relevant Subsequent Closing.

 

2

 



--------------------------------------------------------------------------------

(e)         Buyer represents, warrants and covenants to Seller that, at or prior
to the relevant Subsequent Closing at which the Branch Assets and Branch
Liabilities of the Acquired Location or Partially Acquired Location at which the
particular Relevant Subsequent Closing Employee is then employed or located are
acquired and assumed by Buyer, Buyer shall offer employment to each Relevant
Subsequent Closing Employee, upon the terms (including as to compensation and
benefits) provided for in, and otherwise in accordance with, the Purchase
Agreement, except that, in the case of Relevant Subsequent Closing Employees who
are Administrative Support Employees, such offers need not be made by means of a
Statement of Intention specifying the relevant employment, compensation and
benefits terms in writing.

3.         Certain Related Agreements. 

(a)         For purposes of Section 10.1(a) and Section 10.3 of the Purchase
Agreement, an offer to (i) a Non-Signing Initial Closing Employee or (ii) a
Relevant Subsequent Closing Employee who is an Administrative Support Employee,
shall (in either case) not be deemed to be on terms other than those specified
in Section 10 of the Purchase Agreement solely by reason of the fact that such
offer was not made by means of a Statement of Intention or that Buyer did not
obtain an executed Statement of Intention or Employee Release from any such
Employee.

(b)        Notwithstanding anything to the contrary in the Purchase Agreement or
this Amendment, including Section 6.11 and Section 8.12 of the Purchase
Agreement (i) Seller's obligations pursuant to Section 6.11 of the Purchase
Agreement as to a Transferred Employee shall be conditioned upon the
applicability of the terms identified in Section 6.11 of the Purchase Agreement
to the relevant Transferred Employee, and upon the execution and delivery by the
relevant Transferred Employee of a Statement of Intention or Transition
Agreement; and (ii) Buyer shall provide Transferred Employees who or which do
not execute and deliver a Statement of Intention with the compensation and
benefits provided for in the Purchase Agreement, which shall be no less
favorable than the compensation and benefits made available to similarly
situated employees of Buyer.



4.         Definition of Transition Agreement.  For the purposes of this
Amendment, "Transition Agreement" means a Transition and Release Agreement in
the form attached hereto as Exhibit A; provided, however, that with respect to a
Relevant Subsequent Closing Employee (a) who (i) is an Administrative Support
Employee, (ii) has not already executed and delivered a Statement of Intention
substantially in the form attached as Exhibit C to the Purchase Agreement dated
as of March 23, 2009, and (iii) is a debtor or borrower with respect to Employee
Indebtedness that is an "Employee Forgivable Loan", the form of Transition
Agreement shall be the form attached hereto as Exhibit B, and/or (b) who is
employed at an Acquired Location or Partially Acquired Location the Branch
Assets and Branch Liabilities of which will be acquired and assumed by Buyer by
means of the Third Closing or Fourth Closing, the language set forth on Exhibit
C, attached hereto, shall be included in and added to the form of Transition
Agreement.

5.         No Other Amendments.  This Amendment is deemed to be a part of and to
be integrated into the Purchase Agreement.  Except as amended by this Amendment,
all of the terms and provisions of the Purchase Agreement remain in full force
and effect unchanged.

6.          Capitalized Terms.  Capitalized terms used but not otherwise defined
in this Amendment shall have the meanings assigned to them in the Purchase
Agreement.

7.          Counterparts.  This Amendment may be executed in one or more
counterparts, each of which (including counterparts delivered by facsimile or
e-mail) shall constitute the executing party's original binding agreement, but
all of which together shall constitute one and the same instrument.

8.          Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be governed by, interpreted, and enforced in accordance
with the laws of the State of New York (without giving effect to its conflict of
laws principles).  Section 24 of the Purchase Agreement shall be deemed to apply
with respect to this Amendment.

 

[Signature Page Follows]

 

3

 



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed, or have caused their duly
authorized representatives to execute, this Amendment No. 4 to Asset Purchase
Agreement as of the date first set forth above.

 

SELLER:

 

 

 

 

 

 

 

UBS FINANCIAL SERVICES INC.

 

 

 

 

 

 

 

By:

/s/ James D. Price

 

Name:

James D. Price

 

Title

Head, Wealth Management
Advisor Group, US

 

 

 

 

 

 

 

By:

/s/ Diane Frimmel

 

Name:

Diane Frimmel

 

Title:

Chief Operations Officer

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

Stifel, Nicolaus & Company, Incorporated

 

 

 

 

 

 

 

By:

/s/ Ronald J. Kruszewski

 

Name:

Ronald J. Kruszewski

 

Title:

President and Chief Executive Officer

 

 

4

 



--------------------------------------------------------------------------------

 

 

List of Exhibits

    Exhibit A Form of Transition and Release Agreement Exhibit B Form of
Employee Forgivable Loan Exhibit C Addendum to Transition Agreement    

The exhibits to this agreement have been omitted pursuant to Item 601(b)(2) of
Regulation S-K. We will furnish supplementally a copy of any omitted exhibit to
the Securities and Exchange Commission upon request.

 

5

 



--------------------------------------------------------------------------------